Proceeding under article 78 of the Civil Practice Act, to annul a determination of the respondent Commissioner of Motor Vehicles, made September 17,1962 after a hearing, which, inter alia, suspended for 10 days petitioner’s certificate of registration as an automobile dealer on the ground of its fraudulent practices in the sale of a secondhand motor vehicle (Vehicle and Traffic Law, § 415, subd. 9, par. d). By order of the Supreme Court, Kangs County, made October 4, 1962 pursuant to statute (Civ. Prac. Act, § 1296), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.